Citation Nr: 1121147	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-35 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for cancer due to Agent Orange exposure, for accrued benefits purposes.  

3.  Entitlement to burial allowance.

4.  Entitlement to plot or interment allowance.

(The issue of entitlement to death pension benefits is the subject of a separate decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  He died in June 2006, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2006.  

The issues of entitlement to service connection for the cause of the Veteran's death, burial allowance, and plot or internment allowance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his lifetime, the Veteran did not file a claim for service connection.  

2.  An undated, unsigned claim for service connection for cancer due to Agent Orange exposure was received on June 29, 2006.  

3.  The Veteran died on June [redacted], 2006.
CONCLUSION OF LAW

The criteria for a valid claim for accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, and of claimant's and VA's respective obligations in obtaining various types of evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This information was provided to the appellant in a letter dated in August 2006.  Moreover, this decision rests on the interpretation and application of the relevant law in such cases, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  

Under the VCAA, the VA also has a duty to assist a claimant by making all reasonable efforts to help obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Because accrued benefits claims must be based on evidence in the file at the date of death, the duty to assist in an accrued benefits claim is limited to obtaining evidence already constructively in VA's possession.  See 38 C.F.R. § 3.1000(c) (2010).  The Veteran's VA and service treatment records have been obtained.  There is no indication of any other relevant evidence in VA's possession, but not in the claims file (i.e., constructive possession).  

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Accrued Benefits

The appellant filed a claim for death benefits, including accrued benefits, in July 2006.  She contends that she was told by the Veteran's doctor to file a claim for Agent Orange benefits.  

Periodic monetary benefits to which a Veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence in the file at the date of death, and due and unpaid, shall upon the death of the Veteran be paid to certain survivors including his surviving spouse.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary' s death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet.App. 353 (1993).

During his lifetime, the Veteran did not file a claim for service connection.  An undated, unsigned application for service connection for cancer due to Agent Orange exposure, purportedly from the Veteran, was received on June 29, 2006.  The Veteran, however, died on June [redacted], 2006, according to the death certificate.     

A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2006); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  In particular, there is no provision in the law for awarding a benefit based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the Veteran to seek service connection for the disability).  

In this case, the initial claim was not received prior to the Veteran's death; thus, entitlement to accrued benefits cannot be established.  Moreover, VA medical records cannot constitute an informal claim unless service connection has previously been established, or has been denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); see 38 C.F.R. § 3.157(b) and (b)(1) (2010).  Therefore, the fact that the Veteran was treated in a VA facility does not constitute an informal claim.  

Because a claim for service connection for cancer was not received during the Veteran's lifetime, the appellant is not entitled to accrued benefits.  It must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  Thus, regardless of the circumstances, since a claim-or any statement which could be construed as such a claim-for compensation was not received until after the Veteran's death, basic entitlement to accrued benefits is not established.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular Veteran.'").  Because the appellant's claim for accrued benefits fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

Entitlement to service connection for cancer based on Agent Orange exposure, for accrued benefits purposes, is denied.  


REMAND

The above decision denies entitlement to accrued benefits, a specific benefit which, as discussed above, is based on claims and evidence on file at the date of the Veteran's death, i.e., based on benefits owed to the Veteran during his lifetime, but not paid.  This is a separate matter from entitlement to service connection for the cause of the Veteran's death, which, if granted, is a benefit due to the appellant  herself.  As such, the claim need not have been filed during the Veteran's lifetime.  

The appellant claims that the cancer which caused the Veteran's death is due to Agent Orange exposure.  Service records show that the Veteran served in Vietnam, and a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a Veteran, service incurrence for specified diseases will be presumed if they are manifest to a compensable degree within certain periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  The specified diseases include prostate cancer, but not gastric cancer.  Id.

The file contains records of the Veteran's treatment from November 2005 to June 2006 for gastric cancer.  However, a record from the Veteran's attending physician, dated June 14, 2006, includes a summary of a bone scan obtained June 13, 2006.  This bone scan impression includes the following:  "While [multiple metastases] may represent gastric cancer mets, one should consider prostate cancer as the source of these lesions."  No other mention of the possibility of prostate cancer is included in the records, nor is such mentioned on the death certificate.  Nevertheless, in view of the importance of a correct primary site diagnosis, in the context of a claim based on Agent Orange exposure, the complete treatment records, as well as an opinion, must be obtained.  In view of the complexity of the issue, the opinion should be provided by an oncologist.  

Because entitlement to burial and plot or internment allowances may depend upon whether service connection for the cause of the Veteran's death has been granted, appellant consideration of these claims must be deferred as well because they are inextricably intertwined with the claim of entitlement to service connection for the cause of the Veteran's death.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 38 C.F.R. § 3.1600 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment at the Shreveport VAMC (which are not already on file) covering the period from November 2005 to June 2006.  These must include the complete report of a bone scan obtained on June 13, 2006.  In addition, all records including commentary or discussion of the results of that bone scan must be obtained.  Finally, the complete reports of all imaging studies obtained during this period must be obtained as well.  If applicable, the non-existence or unavailability of such records must be verified by the VAMC.

2.  Thereafter, forward the claims file to an oncologist for an opinion as to whether it is at least as likely as not that the Veteran had prostate cancer at the time of his death, and, if so, whether it is at least as likely as not that prostate cancer, and any associated metastases, caused or contributed substantially or materially to the cause of his death.  The claims file must be provided to and reviewed by the physician in conjunction with the opinion.  Any required development, such as obtaining additional records, should be accomplished if needed.  It is essential that the physician provides a complete medical rationale for any opinion provided.  

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal.  If any claim is denied, the appellant and her representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


